Citation Nr: 1200459	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-29 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease with lumbar spondylosis and dextroscoliosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from June 1964 to June 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD).

The Veteran testified during a hearing before the undersigned Acting Veterans Law Judge in February 2011; a transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hip and knee disabilities as secondary to a service-connected back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.  Information concerning the VCAA was provided to the Veteran by correspondence dated in May 2009.

The Veteran is seeking an increased rating for his back disability.  In his informal brief presentation, the Veteran's representative argued that the Veteran was entitled to a new examination as a goniometer was not used to determine the range of motion of the Veteran's back, and that the examination results are not accurate.  The examiner did not note whether a goniometer was used in the VA examination report.  The report also indicates that the examiner did not have the benefit of having reviewed the claims file.  In addition, the Board notes that at the hearing the Veteran testified of having a recent increase in the severity of the disability.  As such, the VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  Accordingly, the AMC/RO should arrange for the Veteran to undergo a VA examination to determine the current state of his back disability.

The RO should also obtain all outstanding records of the Veteran's treatment for a back disability from the VA healthcare system in South Carolina dated from February 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Finally, the Board notes that the Veteran's representative submitted additional evidence to the Board in support of the Veteran's claim in April 2011.  Additional new evidence associated with the record consists of a VA physical therapy note dated in March 2011.  Unfortunately, the medical report submitted by the Veteran's representative did not include a waiver of agency of original jurisdiction review of this evidence.  As the Veteran and his representative have not waived agency of original jurisdiction consideration of the evidence submitted in September 2009, the case must be remanded for additional development.  See 38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment, of all medical care providers, VA and non-VA, who provided evaluation and/or treatment for his back disability since February 2011.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the AMC/RO should arrange for the Veteran to undergo a VA spine examination, to evaluate the service-connected back disability at a VA medical facility.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet Spine Examination (revised on April 20, 2009).  The examination must respond to the instructions contained therein.  A goniometer must be used in measuring range of motion, and the examiner is to specifically note its use in the report.

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim(s).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  The review should include consideration of all evidence submitted since the issuance of the June 2010 statement of the case.  If the benefit sought on appeal remains denied, the AMC/RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


